Pottle, J.
Several persons executed a note to a bank to raise a fund to pay a" debt due by a third person to his employer. To protect the makers against loss, subscriptions were solicited from other friends of the debtor. The defendant subscribed to this fund and executed a note for the amount of his subscription. Held, that if the defendant’s note was executed after the note was made to the bank and the money obtained thereon, it was without consideration,- as no benefit flowed to the maker, and the -failure to . pay the note did not result in legal injury to the payee. Civil Code, § 4242. The rule.would be otherwise if the payee was induced to execute his note to the bank by the defendant’s promise to return to him a part of the money obtained from the bank. Judgment affirmed.